                  IN THE UNITED STATES DISTRICT             COURT FOR

                            THE SOUTHERN DISTRICT OF GEORGIA
                                      SAVANNAH DIVISION



UNITED STATES OF AMERICA,


V,                                                      Case No. CR418-208


SHAWN WALLACE,
                        Defendant.




       Courtney         R.    Lerch    counsel   of   record for defendant Shawn

Wallace in the above-styled case has moved for leave of absence.

The Court is mindful that personal and professional obligations

require the absence of counsel on occasion. The Court, however,

cannot accommodate its schedule to the thousands of attorneys who

practice within the Southern District of Georgia.

       Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and                  trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.

                                        /C
       SO ORDERED this                    day of January 2019.

     U. 8. DISTRICT COURT
     Southern District of Ga.
          Filed in Office
                             M               WILLIAM T. MOORE, JR., JUDGE
                       ^20._53.              UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF GEORGIA
          Deputy Clerk
